Citation Nr: 1445483	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2012, the Veteran testified before the undersigned Veterans law judge at a Travel Board hearing.  A transcript of that hearing is of record.

In January 2014, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

A May 2014 RO rating decision granted a 10 percent rating for lumbar strain, effective March 30, 2010.  However, as that grant does not represent a total grant of benefits sought, the claim for a higher rating for  lumbar strain remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

From March 30, 2010, lumbar strain has been characterized by a forward flexion not limited to 60 degrees or less, a combined range of thoracolumbar motion not limited to 120 degrees or less, and localized tenderness not resulting in abnormal gait or abnormal spinal contour, with no ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent have not been met for lumbar strain.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2010 and August 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in May 2010 and February 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran asserts that the symptoms of lumbar strain warrant an initial rating in excess of 10 percent.

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5237 for lumbosacral strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A May 2010 VA examination report shows that the Veteran reported that his back pain began in service.  He reported being prescribed muscle relaxants and undergoing chiropractic treatments.  The examiner noted that the Veteran was independent in caring for himself, dressing, and bathing.  The Veteran reported modifying his bathroom with a chair near the bathtub.  The Veteran was observed using a cane and reported some balancing problems over the past year.  Neurologically, the Veteran reported no weakness in his legs but reported shooting pain down but legs with tingling noted in the right leg and down into the feet.  He also reported that while he had bladder urgency, he had never lost control over his bowel or bladder.  The Veteran did not report being prescribed bed rest for lumbar strain by medical personnel during any time over the last twelve months.

Physical examination showed that the Veteran did not show any flare ups during the examination.  The examiner reported that without any objective evidence of flare ups, it would require speculation to opine on how flare ups would affect functioning.  Repetitive testing was performed on the Veteran's back with no additional loss of range of motion, fatigue, weakness, or instability with at least three repetitions.  The Veteran reported some stiffness during initial ambulation but his gait normalized after several steps with no evidence of gait abnormality or weakness.  Examination of the lumbar spine showed minimal left lateral scoliosis.  Otherwise, no other abnormalities were noted.  No lumbar spasms were noted.  The VA examiner noted tenderness over the right lower lumbar paraspinal.  

Range of motion testing for the lumbar spine showed forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  Repetitive use testing revealed no additional loss of range of motion.  Neurological testing showed normal results.  Sensory testing revealed normal sensation to the left leg.  For the right leg, there was a suggestion of a slight decrease in sensation over the lateral aspect of his thigh, calf, and foot.  However, sensation was present throughout.  Straight leg raises caused diffused back pain bilaterally.  An x-ray report showed disc and facet degenerative changes of the lumbar spine.  The Veteran was diagnosed with a lumbar strain and degenerative joint disease of the lumbar spine.  The VA examiner reported that the Veteran's lumbar spine strain did not cause any functional limitations or cause any limitation of motion.  Concerning the degenerative joint disease diagnosis, the examiner noted that condition caused some functional limitations.  However, the examiner explained that the radiating pain was not associated with lumbar spine strain, as the degenerative joint disease was due to aging and not related to active service.

A February 2014 VA examination report shows that the Veteran was diagnosed with a lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported flare ups caused by stress and activity.  Range of motion testing for the lumbar spine showed forward flexion to 65 degrees with no pain, extension to 15 degrees with no pain, right lateral flexion to 15 degrees with no pain, left lateral flexion to 15 degrees with no pain, right lateral rotation to 25 degrees with no pain, and left lateral rotation to 25 degrees with no pain.  Repetitive range of motion testing showed additional loss of motion for right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotational to 20 degrees.  Forward flexion and extension showed no change in range of motion.  The Veteran displayed localized tenderness to palpation for the lumbar paraspinal area.  No muscle spasms of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour were noted.  No muscle spasms of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour were noted.  No guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour was noted.  The VA examiner reported that the Veteran had guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.

Muscle strength testing showed normal strength for the hips, knees, ankles, and toes.  Reflex examinations were noted as normal,  Sensory examination using dermatome testing showed normal results for the Veteran's lower extremities.  The VA examiner reported that the Veteran did not have any radicular pain or any other signs of radiculopathy.  No ankylosis of the spine was shown.  The examiner reported that the Veteran did not have or report any neurological abnormalities or findings related to his lumbar spine strain such as bowel or bladder problems.  Also noted was the Veteran did not have any intervertebral disc syndrome of the lumbar spine as there was no evidence of bed rest prescribed by a treating physician.  The examiner noted that imaging studies of the Veteran's spine showed signs of arthritis.  With regard to the Veteran's ability to work, the examiner reported that the Veteran would be limited to lifting 10 pounds and walked with a cane.  

The Board finds that the preponderance of evidence is against the claim for an increased initial rating for a lumbar strain, as at no time during the pendency of the appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that at no time has the Veteran exhibited a forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During the pendency of this appeal, the Veteran exhibited forward flexion results of 80 and 65 degrees with the lowest combined range of motion of the thoracolumbar spine of 150 degrees as reported on the February 2014 VA examination report.  Therefore, the Board finds that the Veteran's current limitations of his thoracolumbar spine more nearly approximates the 10 percent rating he is currently assigned.  The Board has also considered pain on motion, but that pain and other functional limitation factors are not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.

The Board notes that neurological abnormalities have not been noted or diagnosed to the extent that any separate rating could be assigned.  The Veteran has never reported or been diagnosed with neurological abnormalities regarding bowel or bladder problems.  While there were some complaints of the lower extremities, no medical professional has diagnosed an independently ratable neurologic disability of the lower extremities that could be assigned any separate rating.  Therefore, the Board finds that there is no separately ratable neurologic residual of the spine disability.

Finally, the Board notes that there is no mention of, or medical or lay evidence of physician prescribed bed rest for the Veteran associated or due to the spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and a rating under Diagnostic Code 5243 is not applicable. 

The Board finds that the VA examination reports from May 2010 and February 2014 to be the most probative evidence of record as each report contains detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough description of the disability.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's lumbosacral spine disability is not warranted, and the preponderance of the evidence is against the assignment of any higher of separate rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2013).

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, with regard to lumbar strain, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's cervical and lumbosacral spine has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that the objective medical evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim for increased initial rating for a lumbar strain disability.  

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  Examiners have conducted examinations of the Veteran's spine and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Specifically, his lumbosacral spine range of motion is not limited enough to warrant a higher rating and no ankylosis or incapacitating episodes were shown.  In addition, frequent hospitalization and marked interference with employment are not shown.  While the Veteran is shown to have a lifting restriction due to the back disability, the evidence does not show marked interference with employment.  Those restrictions would not markedly interfere with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar strain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


